Citation Nr: 9916353	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.     Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

2.     Entitlement to service connection for claimed 
residuals of a rib injury.

3.     Entitlement to service connection for hypertension.

4.     Entitlement to service connection for benign prostatic 
hypertrophy claimed as secondary to Agent Orange exposure.

5.     Entitlement to service connection for psoriasis 
claimed as secondary to Agent Orange exposure.

6.     Entitlement to service connection for low sperm count 
claimed as secondary to Agent Orange exposure.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his son.


ATTORNEY FOR THE BOARD

J. R. Moore


INTRODUCTION

The veteran had verified active military service from August 
1958 to May 1967.

The veteran's claims for service connection for residuals of 
a rib injury, for hypertension, for benign prostatic 
hypertrophy secondary to Agent Orange exposure, for psoriasis 
secondary to Agent Orange exposure, and for low sperm count 
secondary to Agent Orange exposure come to the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 
rating decision of the RO.  The veteran's claim for service 
connection for PTSD comes to the Board on appeal from an 
August 1997 rating action.

The veteran, his spouse and his son testified at a hearing 
before a local hearing officer in January 1998.

The Board notes the veteran has raised a claim for dental 
treatment (see letter received from the veteran in September 
1998).  Appropriate action should be taken by the RO 
concerning this claim.

Additionally, the record documents certain statements by the 
veteran to the effect he is disabled and unable to work.  
When such issues arise, the Department of Veterans Affairs 
(VA) must consider whether or not the veteran is entitled to 
nonservice-connected disability pension benefits and/or a 
total disability rating based on unemployability for 
compensation purposes.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991);  Pritchett v. Derwinski, 2 Vet. App. 116, 122 (1992).  
This matter is therefore referred to the RO for development 
and adjudication.


FINDINGS OF FACT

1.  The veteran's claim that he suffers from PTSD due to 
service is plausible.

2.  The veteran's claims file contains no competent medical 
evidence showing the veteran currently suffers from residuals 
of an inservice rib injury.

3.  The veteran's claims file contains no competent medical 
evidence showing the veteran currently suffers from 
hypertension due to service.

4.  The veteran's claims file contains no competent medical 
evidence showing the veteran currently suffers from benign 
prostatic hypertrophy secondary to inservice exposure to 
Agent Orange or any other inservice cause.

5.  The veteran's claims file contains no competent medical 
evidence showing the veteran currently suffers from psoriasis 
secondary to inservice exposure to Agent Orange or any other 
inservice cause.



CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1154, 5107, 7104 (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.303, 3.304 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of a rib 
injury, for hypertension, for benign prostatic hypertrophy 
secondary to Agent Orange exposure, or for psoriasis 
secondary to Agent Orange exposure.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for PTSD

A.  Service Connection.

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1998).  That an injury or disease occurred in service alone 
is not enough;  there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).  In 
other words, a "determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

B.  Well-Grounded Claim.

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit  v. Brown, 5 Vet. App. 91, 92-93 
(1993).

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

If a claimed inservice stressor is related to combat, service 
records showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1998).  Satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d) (1998).  The Board points 
out that if the veteran's claimed stressors are related to 
combat, the Court has stated his lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence is required.  Cohen v. Brown, 10 Vet. App. 128 
(1997);  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998).

In the case at hand, the veteran's "Certificate of Release 
or Discharge from Active Duty" (DD Form 214) states that the 
veteran had almost 2 years of overseas service, including 
service in Vietnam.  His primary MOS in Vietnam was as a 
chemical equipment repairman.  The veteran received a Vietnam 
Service Medal and a Vietnam Campaign Medal w/Device but did 
not receive any awards or decorations (such as a Combat 
Infantryman Badge) which give rise to a presumption of 
combat.

In a letter received in March 1996, the veteran listed the 
inservice stressor events which he felt caused his PTSD.  
These incidents include the act of going to Vietnam, seeing 
tracer bullets go overhead, being shelled, seeing and hearing 
helicopters, seeing a tent on a nearby hilltop be overrun, 
seeing a helicopter be shot down, and seeing friends die.  
The veteran's statements as to these stressor events have 
rarely been consistent, however, and the RO was not able to 
specifically verify any of the listed stressor events other 
than the fact that the veteran did indeed serve in Vietnam.

The medical evidence of record includes a report of VA 
treatment dated in February 1996 which states the veteran 
suffered from "recurrent and intrusive distressing 
recollections and nightmares" and that he had an exaggerated 
startle response.  The report shows a diagnosis of "PTSD 
(Vietnam) chronic, severe, unemployable on a regular day to 
day job!"  This diagnosis is repeated in a letter from Colin 
C. Doyle, Ph.D., dated in December 1997 which states the 
following:

Dr. Morin and I have evaluated and 
treated [the veteran] for several years.  
It is our professional clinical judgment 
that the Vietnam veteran (1965-1966) 
suffers from Post-Traumatic Stress 
Disorder; chronic, severe, 
unemployable...

[The veteran] is inflexible, inefficient, 
with reduced persistence and pace.  
Behavior and emotions are unreliable and 
unpredictable.  Inability to obtain or 
retain employment.  Symptoms of severe 
anxiety result in unreliable cognitive 
functioning also.  GAF = 45.

As noted previously, in order for a claim of entitlement to 
service connection for PTSD to be found well grounded, 
medical evidence establishing a clear diagnosis of the PTSD 
must be presented, credible supporting evidence that an 
inservice stressor occurred must be presented, and a medical 
link between the current symptoms and the inservice stressor 
must be of record.  38 C.F.R. § 3.304(f).  In the case at 
hand, the records of VA treatment clearly diagnose the 
veteran with PTSD, thereby meeting the first requirement of 
Caluza.  Further, those reports specifically link that 
diagnosis to the veteran's service, thereby meeting the third 
requirement set forth by the Court in Caluza.

The most serious question as to the veteran's claim involves 
confirming that his claimed inservice stressor events 
actually occurred.  For purposes of determining whether or 
not the veteran has submitted a well-grounded claim, his 
testimony must be taken as true, however.  Tirpak at 611.  
The Board therefore accepts the veteran's description of his 
inservice stressors for the purposes of deciding whether or 
not he has submitted a well-grounded claim.

The veteran has submitted competent medical evidence showing 
he currently suffers from PTSD, medical evidence linking that 
PTSD to service, and uncorroborated accounts of inservice 
stressor events.  This evidence meets all three requirements 
set forth by the Court in Caluza.  The veteran's claim of 
service connection for PTSD is therefore a well-grounded 
claim.


Entitlement to service connection for residuals of a rib 
injury.

In the case at hand, most of the veteran's service medical 
records are missing.  However, that point is largely 
irrelevant concerning the veteran's application for benefits, 
as there is no post-service medical evidence of record 
showing the veteran suffers from any residual disability due 
to an inservice rib injury.  In fact, at his January 1998 
personal hearing the veteran specifically stated that he has 
received no post-service treatment for the claimed injury and 
that it was possible any pain he currently felt in the area 
was due to residuals of a bypass operation which necessitated 
the cutting of his ribs (see page 13 of hearing transcript).  
Although the veteran's opinion as to the etiology of pain he 
might suffer is certainly not conclusive (see Espiritu) the 
Board notes that the record contains no competent medical 
evidence which contradicts the veteran's opinion or which 
relates any current medical condition to an inservice rib 
injury.  This being the case, the Board must find that the 
veteran's claim does not meet the first or third requirements 
set forth by the Court in Caluza (competent medical evidence 
of a current disability and competent medical evidence of a 
nexus between a current disability and an inservice disease 
or injury).  Accordingly, the Board finds the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection for residuals of a rib injury.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.


Entitlement to service connection for hypertension.

Although the majority of the veteran's service medical 
records are not in the claims folder, some are available, 
including the report of the veteran's April 1967 separation 
examination.  In the report of that examination, the examiner 
noted the veteran's blood pressure to be 120/80 in the 
sitting position (no other readings are reported).  The 
report of a re-enlistment examination administered in October 
1958 shows the veteran's blood pressure to be 136/82 and the 
report of one administered in May 1961 shows the veteran's 
blood pressure to be 134/90.

Post-service, there is no record of hypertension within a 
year of the veteran's May 1967 separation from service.  
Treatment records from Baptist Medical Center of Columbia 
show that when the veteran was treated for a hernia in 
September 1986 his blood pressure was reported as 130/86.

Records of more recent medical treatment show the veteran 
does currently suffer from hypertension.  A VA treatment 
report dated in September 1997 shows a blood pressure reading 
of 169/110 and notes that the veteran takes blood pressure 
medication regularly to control his condition.  Although 
these records represent competent medical evidence of a 
current disability (thereby meeting the first requirement set 
forth by the Court in Caluza) they do not refer to the 
veteran's service as the origin of his hypertension.  In 
fact, the veteran's claims folder contains no competent 
medical evidence which shows the veteran suffered from 
hypertension inservice or within a year of service.  Blood 
pressure readings taken during that period do not show 
hypertension and there is no evidence that the veteran was 
taking anti-hypertensive medication at the time.  This being 
the case, the Board must find that the veteran's application 
for benefits has not met the third requirement set forth in 
Caluza (competent medical evidence of a nexus between a 
current disability and an inservice disease or injury).  
Accordingly, the Board finds the veteran has not submitted a 
well-grounded claim of entitlement to service connection for 
hypertension.


Entitlement to service connection for benign prostatic
hypertrophy secondary to Agent Orange exposure.

The veteran's service medical records contain no reports of 
any prostate condition.  Post-service, the veteran underwent 
a prostatectomy in 1982.  In a letter dated in January 1998, 
Joseph H. Miller, M.D., of Columbia Urological Associates, 
P.A., states that the procedure was necessitated by "benign 
prostatic enlargement of unknown etiology."  No reference is 
made to the veteran's service or to inservice exposure to 
Agent Orange in this letter.

Records of the procedure itself similarly contain no 
reference to the veteran's service or to inservice chemical 
exposure.  In fact, there is no medical evidence of record 
which even suggests the condition was caused by the veteran's 
service or by exposure to Agent Orange.

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic, 
however.  38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1998).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also, 61 Fed.Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, where the issue involves a 
question of medical diagnosis or causation as presented here, 
medical evidence which indicates that the claim is plausible 
is required to set forth a well-grounded claim.  Grottveit at 
93.  The Board notes this avenue of service connection was 
considered by the RO in a statement of the case issued in 
April 1997.

In the case at hand, the veteran's claims file contains a DD 
Form 214 which states the veteran served in Vietnam.  
Exposure to Agent Orange is therefore presumed.  However, 
benign prostatic hypertrophy is not a condition listed in 
38 C.F.R. § 3.309.  In order to present a well-grounded 
claim, the veteran must therefore submit medical evidence of 
a connection between the claimed condition and service.  In 
the issue at hand, the veteran has submitted no such 
evidence.  The Board must therefore find the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection for benign prostatic hypertrophy, either as due to 
inservice exposure to Agent Orange or due to any other 
inservice cause.


Entitlement to service connection for psoriasis secondary
to Agent Orange exposure.

As with benign prostatic hypertrophy, the Board notes that 
psoriasis is not a condition listed in 38 C.F.R. § 3.309 as 
presumptively due to Agent Orange exposure.  In order to 
submit a well-grounded claim, the veteran must therefore 
provide competent medical evidence showing he currently 
suffers from psoriasis due to service.  (The Board notes 
that, as per Combee, the RO did specifically consider the 
possibility of service connection on other than a presumptive 
basis in the statement of the case issued in April 1997).

Review of the veteran's claims folder reveals no records of 
inservice treatment for psoriasis.  Likewise, there are no 
records of post-service treatment which show a connection to 
service.  Although the veteran and his representative claim 
such a connection, their claims represent lay evidence and 
are insufficient when a question calls for a medical opinion. 
Espiritu.

Absent a showing of a presumptive disease under 38 C.F.R. 
§ 3.309 or medical evidence connecting his psoriasis to Agent 
Orange exposure or to service, the veteran has not met the 
requirements for a well-grounded claim set forth by the Court 
in Caluza and in Grottveit.  The Board must therefore find 
the veteran has not submitted a well-grounded claim of 
entitlement to service connection for psoriasis, secondary to 
Agent Orange exposure or any other inservice cause.


ORDER

As the veteran has submitted a well-grounded claim of service 
connection for PTSD, the appeal is allowed subject to further 
action as discussed hereinbelow.

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of a rib 
injury.

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hypertension.

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for benign prostatic 
hypertrophy secondary to Agent Orange exposure or due to any 
other inservice cause.

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for psoriasis secondary to 
Agent Orange exposure or due to any other inservice cause.



REMAND

As the Board has found the veteran's claim of service 
connection for PTSD is well grounded, the VA is under a 
statutory duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  Although the veteran's 
uncorroborated stressor events were sufficient to well-
grounded his claim, more corroboration is necessary to 
adjudicate the claim on the merits.

Additionally, the Court has held the duty to assist includes 
the performance of an adequate VA medical examination.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  After the 
veteran's stressor events have been verified, the RO should 
therefore schedule the veteran for a VA examination to 
determine specifically whether or not the verified stressor 
events are the cause of the veteran's currently diagnosed 
PTSD.


Entitlement to service connection for low sperm count
secondary to Agent Orange exposure.

In a "Report of Medical History" associated with the 
veteran's April 1967 re-enlistment examination, the veteran 
stated he had been treated within the past 5 years by Dr. 
John R. Morris.  The treatment provided was described as 
"uro[logical] test and sperm count."  Dr. Morris' address 
is included as well.  Although the duty to assist does not 
arise until a claim is found to be well-grounded, in the case 
at hand, the VA has been put on notice that relevant evidence 
exists which is not of record.  In such cases, the VA has an 
obligation to inform the veteran of the possible pertinence 
of such evidence and assist the veteran in obtaining such 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Since, 
in the case at hand, it appears that the veteran has not been 
made aware of the possible relevance of the treatment by Dr. 
Morris to his claim and no effort has been made by the VA to 
assist the veteran in obtaining those treatment records, the 
Board finds this case must be REMANDED in order for such 
development to occur.


For the reasons stated herein above, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran 
furnish the names and addresses of all 
medical care providers who have furnished 
treatment for low sperm count.  The 
veteran should be requested to furnish 
signed authorizations for release of 
medical records in connection with each 
private source identified, so that the RO 
can request them.  Copies of the medical 
records from all identified treatment 
sources should be requested.  All VA 
treatment records of the veteran should 
be obtained.  The Board notes treatment 
by Dr. John R. Morris is specifically 
indicated in the claims folder.  The 
veteran also should be requested to 
submit all medical evidence which tends 
to support the assertion that his low 
sperm count is due to service.  All 
records obtained which are not already in 
the claims folder should be associated 
with the claims folder.

2.  The RO should inform the veteran of 
the difficulty in verifying the stressor 
events he has listed up to this time.  He 
should be provided an opportunity to 
submit new stressor events and to submit 
more details concerning the stressor 
events already of record.

3.  When/if new information is received 
from the veteran concerning possible 
inservice stressor events, the RO should 
contact the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR) and 
request verification of the veteran's 
claimed stressor events.

4.  The RO should then schedule the 
veteran for a VA examination.  The 
examiner must be provided with and must 
review the veteran's claims folder in 
conjunction with the examination.  
Additionally, a list of the stressor 
events claimed by the veteran which 
USASCRUR was able to verify should be 
provided to the examiner.  The examiner 
should be asked to provide an opinion as 
to the likelihood that the veteran 
currently suffers from PTSD due to one of 
the verified stressor events.

5.  When the above actions have been 
completed, the RO should undertake to 
review the veteran's claims.  
Adjudication of the veteran's claim of 
service connection for PTSD should 
include a specific determination as to 
whether or not the veteran was involved 
in combat with the enemy.  All indicated 
action should be taken in this regard.  
In the event any determination remains 
adverse to the veteran, the claims folder 
and the assembled data should be returned 
to the Board for completion of appellate 
review after compliance with the 
provisions of 38 U.S.C.A. § 7105.  No 
action is required by the veteran unless 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	
	Member, Board of Veterans' Appeals

 

